Citation Nr: 1820282	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to waiver of recovery of overpayment of education benefits in the amount of $1,084.79, to include whether the debt was validly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Debt Management Center (DMC).  The VA Regional Office (RO) in Seattle, Washington, currently has jurisdiction over the Veteran.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The creation of the debt/overpayment of $1,084.79 in education benefits is valid.

2.  There is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

3.  Recovery of the overpayment of education benefits in the amount of $1,084.79 would be against the principles of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of education benefits in the amount of $1,084.79 are met.  38 U.S.C. §§ 5107(b), 5302 (2012); 38 C.F.R. 
§§ 1.965, 3.102 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking waiver of recovery of overpayment of education benefits in the amount of $1,084.79.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Initially, the Board notes that the claim was denied below on the basis the Veteran did not timely request a waiver of the overpayment.  Section 5302(a) of title 38, United States Code, provides that a debtor must request waiver of an overpayment within 180 days from the date of notification of the indebtedness or "within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates . . . that . . . notification was not actually received . . . within a reasonable period" after such notification was attempted.  38 U.S.C. § 5302(a).  Similarly, the Code of Federal Regulations holds that the 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180 day period will be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b). 

The provisions of 38 C.F.R. § 1.911 provide, in pertinent part, that VA shall notify the debtor in writing of the exact amount of the debt; the specific reasons for the debt, in simple and concise language; and of his or her right to informally dispute the existence or amount of the debt, as well as to request waiver of collection of the debt; and that these rights can be exercised separately or simultaneously.  The provisions of 38 C.F.R. § 1.911 further provide that if the debtor writes to VA and questions whether he or she owes the debt or whether the amount is accurate, VA will, as expeditiously as possible, review the accuracy of the debt determination, and if the resolution is adverse to the debtor, he or she may also request waiver of collection.

In this case, the record reflects the Veteran requested wavier of overpayment in July 2011.  The overpayment was created when the Veteran was approved for education benefits covering a period from May 1, 1979, to June 30, 1980; and he finished the program in question by December 1, 1979.  The evidence of record reflects he was sent correspondence regarding the overpayment in June 1980 and May 1981.  However, only the June 1980 correspondence contains the requisite information under 38 C.F.R. § 1.911, to include the fact that he might request a waiver of the overpayment.

The Board further notes that the June 1980 correspondence appears to be cut in half; there is a blank section for about the second half of this correspondence.  The information that is on this correspondence does not appear to notify the Veteran about the requirement that the waiver must be requested within 180 days.  In addition, the correspondence itself indicates it was sent in care of the Veteran to the educational institution to which he been attending in 1979.  Inasmuch as there is evidence indicating the Veteran had completed the program at that institution, it is questionable whether he would have received it at the time it was sent.  Moreover, there was an alternate address for the Veteran, which he listed, in part, on correspondence he had sent to VA in May 1980 regarding the fact he finished participating in the education program in November 1979.  Consequently, the Board must conclude that the June 1980 correspondence does not constitute evidence of adequate notification in accord with 38 C.F.R. § 1.911.

The Board notes that the May 1981 correspondence was sent to the Veteran's alternate address, and it was an audit of the amount of the overpayment.  As such, it does provide evidence the Veteran was aware of the existence of the overpayment.  Nevertheless, given the nature of how the overpayment was created it is not inconceivable that he would otherwise be aware of the existence thereof.  In any event, the May 1981 correspondence is not in compliance with the requirements of 38 C.F.R. § 1.911, nor does there appear to be any other correspondence of record which meets these requirements.  The Board acknowledges that the September 2011 denial states that the Veteran was provided with the requisite notification by correspondence dated in October 1983.  However, a thorough review of the evidence of record does not show legally sufficient correspondence for the date identified in that decision.  Moreover, there does not appear to have been any follow-up on the part of VA about recovery of the overpayment until the Veteran requested the waiver, even though he had had multiple communications during this period regarding other VA benefits.  In fact, there is evidence he received other educational benefits during this period.

In view of the foregoing, the Board must find that the Veteran's waiver request was timely filed in relation to his actual receipt of notice of indebtedness.  Therefore, the Board will now proceed to adjudicate the merits of his waiver request.

The Veteran asserts, to include at his May 2015 hearing, that the debt in this case is "invalid."  May 2015 Hearing Transcript, p. 2.  

The United States Court of Appeals for Veterans Claims (Court) has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112 (b)(9), (10); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In this case, as already noted, the overpayment was based upon education benefits provided by VA for the Veteran to attend a specified educational institution for the period from May 1, 1979, to June 30, 1980; but the Veteran was no longer attending that institution from at least December 1, 1979.  Consequently, no benefits were warranted after December 1, 1979.  Here, the disbursement of education benefits was based upon a certification of the May 1979 to June 1980 period, and the record does not reflect VA would have been aware of the fact he was no longer attending the institution in question until after he had stopped attending.  Accordingly, the overpayment was not due solely to VA error.

The Veteran indicated, to include at his hearing, that the education benefits were actually paid to the educational institution, which would then provide him with a disbursement.  He maintains he did not get a disbursement for the period after he stopped attending the institution.  He also indicated that at least one employee at the institution was ultimately found to be embezzling funds from VA.  Moreover, he notes that he made efforts to timely inform VA of his graduation.  See May 2015 Hearing Transcript pp. 3-5.

The Board notes, however, that even if the education benefits were originally distributed by VA to the educational institution, the Veteran's statements and hearing testimony indicate he was aware of the fact such benefits had been provided on his behalf to the institution and that no benefits were warranted after he stopped attending.  Further, he initiated the process by filing an application for such benefits in March 1979, which would indicate he was aware of his responsibility for such benefits.  Moreover, while he did notify VA of his graduation, such notification occurred in May 1980, which was several months after he stopped attending the institution.

The Board acknowledges that the Veteran did dispute the original amount determined for the overpayment, based in part upon the fact certain checks for the educational benefits had been uncashed and returned to VA.  As a result of these contentions, an audit was conducted, which resulted in a revised amount of overpayment as documented by the May 1981 correspondence.  The Veteran does not assert, nor does the record otherwise reflect, there was error in the conclusions of that audit.  Further, the Veteran does not contest the $1,084.79 amount as the current overpayment, to include at the May 2015 hearing.

For these reasons, the Board finds that the creation of the debt/overpayment in this case was valid.  This determination, however, does not preclude a waiver of recovery of the overpayment.

With respect to whether a waiver is warranted in this case, the Board notes that the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.965.  In this case, there is no evidence of such on the part of the Veteran in the creation of the overpayment.  Rather, the record reflects he did originally intend to participate in the program at the educational institution for the full period of time until circumstances developed.  He also took steps to inform VA that he had completed the program in 1979, to include correspondence received by VA in May 1980.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: 

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

2.  Balancing of faults.  Weighing fault of debtor against VA fault. 

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a). 

In this case, the Board notes that the facts surrounding the creation of the overpayment does not indicate collection of the overpayment would defeat the purpose for which it was intended, in that it appears the benefits were for a period of educational services from December 1979 to June 1980, and for which the Veteran did not participate.  Additionally, the Veteran did not change his position to his detriment.

The Board does note, however, that there appears to be little fault on the part of the Veteran in the creation of the overpayment.  As detailed above, the overpayment was created when the Veteran finished with a program earlier than what was originally certified.  Here, the Veteran has provided credible statements and testimony that he finished the program due to circumstances that developed after the original certification of attendance.  Further, as noted above, he did take efforts to notify VA that he was no longer participating in the program.  In addition, the Veteran provided credible statements and testimony that he was not the one who actually received the original disbursement of funds from VA.  Rather, the funds were sent directly to the institution in question that was, in turn, supposed to give him a disbursement.  Nevertheless, as it appears the first notification from the Veteran about his graduation was several months after the fact in May 1980, the Board must find some degree of fault that he did not notify VA prior to that time.

The Board must also find that there is some fault on the part of the VA, at least in terms of how the overpayment was handled.  For example, it appears a higher amount of overpayment was originally found to exist, and was only corrected after an audit was requested in light of the fact certain checks had been uncashed and had been returned to VA.  Moreover, as already noted, it does not appear VA did any follow-up on the overpayment until the Veteran made a waiver request in 2011, even though there had been multiple communications during this period regarding other VA benefits.

In view of the foregoing, the Board finds that the fault of VA in this case does tend to outweigh that of the Veteran.

The Board further notes that there is evidence recovery of the overpayment would result in undue hardship on the Veteran.  For example, a 2011 Financial Status Report from the Veteran reflects, in pertinent part, that his total monthly expenses exceed his monthly net income.  No evidence is of record which refutes this Report, or which reflects his financial situation has changed since the Report was completed.

In addition, the Veteran has provided credible testimony that he did not actually receive the amount of the overpayment from the educational institution.  The Board also reiterates that checks were uncashed and returned to VA after the Veteran ended his participation in the educational program in 1979.  As such, it does not appear he would be unjustly enriched if the waiver of overpayment was granted.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.
In view of the foregoing, the Board finds recovery of the overpayment of education benefits in the amount of $1,084.79 would be against the principles of equity and good conscience.  Therefore, the benefit sought on appeal is allowed.


ORDER

Entitlement to waiver of recovery of overpayment of education benefits in the amount of $1,084.79 is granted.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


